Title: Thomas Jefferson to Rowland Reynolds, 29 August 1819
From: Jefferson, Thomas
To: Reynolds, Rowland


          
            Sir
            Poplar Forest Aug. 29. 19.
          
          In my letter of the 7th inst. in answer to yours of July 21. I informed you that the visitors of the University had decided to apply all the funds of the institution for this and the ensuing year in providing accomodations for professors & students and that the appointment of professors would therefore be postponed. this respected the university.  but in order to prepare subjects to enter the schools of the sciences when that institution should be opened, a classical school has been established at Charlottesville, under the patronage & direction of the visitors, but on the sole account of the teacher. this has been in operation about 3. months, and has as yet but 14. or 15. pupils, the youth of the country being generally otherwise engaged for the season. we have little doubt that when they are freed from these engagements, more will be offered for our school than Charlottesville may be able to accommodate. there is a possibility that the present teacher may leave it, and that the visitors at their meeting in the 1st week of October may propose to you to take charge of it. tuition fees are 30.D. the year. the boarding houses have 126.D. for subsistence and lodging room. rent for the schoolroom is paid by the teacher. I state these particulars that you may consider whether the charge of such a school would suit you and to ask the favor of you to inform me whether or not; that in the event of the present teacher leaving us, I may be able to name you as willing to undertake the charge. I shall be returned to Monticello before your answer can reach me. I salute you with respect.
          
            Th: Jefferson
          
        